USCA11 Case: 20-10717      Date Filed: 12/08/2020    Page: 1 of 8



                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-10717
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 8:08-cr-00296-SDM-JSS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

TERRANCE D. OWENS,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (December 8, 2020)

Before MARTIN, LUCK, and LAGOA, Circuit Judges.

PER CURIAM:

      Terrance Owens appeals the district court’s denial of his motion to reduce

his sentence under the First Step Act of 2018. After careful review, we conclude

the district court did not violate Owens’s due process rights when it decided his
          USCA11 Case: 20-10717         Date Filed: 12/08/2020   Page: 2 of 8



First Step Act motion without holding a hearing at which he was present. The

district court also did not abuse its discretion in denying his motion. We therefore

affirm the district court’s decision.

                                            I

      In 2008, Owens pled guilty to being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1) and conspiracy to possess with intent to

distribute cocaine base in violation of 21 U.S.C. § 846. The district court

determined the guideline range to be 262- to 327-months imprisonment. The

district court sentenced Owens to 210-months imprisonment, consisting of 120

months for the felon in possession conviction and 210 months for the conspiracy to

distribute cocaine conviction, running concurrently.

      After passage of the First Step Act, the probation office filed a First Step Act

memo in Owens’s case. The probation office noted that the district court

previously varied downward by 52 months, or 19.84 percent, from the low end of

the guideline range. A comparable variance from the low end of the amended

guideline range would provide for a sentence of 150-months imprisonment. The

probation office observed that Owens completed over 1,000 hours of education

classes, earned his GED while in custody, and completed vocational training in a

variety of areas. However, it also noted ten disciplinary infractions, including

introducing drugs into the prison and fighting with another prisoner. The probation


                                            2
          USCA11 Case: 20-10717       Date Filed: 12/08/2020   Page: 3 of 8



office said it was “particularly troubled by the defendant’s conduct while in the

Bureau of Prisons.”

      Owens then filed a motion under section 404 of the First Step Act and 18

U.S.C. § 3582(c)(1)(B) to reduce his total sentence from 210-months imprisonment

to 150-months imprisonment or time served. The government opposed Owens’s

motion for reduction of his total sentence. The district court denied Owens’s

motion. It noted the probation office’s statement that it was “particularly troubled

by the defendant’s conduct while in the Bureau of Prisons.” The district court also

said the government “argue[d] convincingly that the defendant’s ‘post-sentencing

conduct militates against granting [the defendant] a discretionary sentence

reduction.’” An accompanying document to the district court’s order stated that

Owens’s “earlier sentence was a reasonable sentence.” This is Owens’s appeal.

                                         II

      We review de novo constitutional questions. United States v. Castillo, 899

F.3d 1208, 1212 (11th Cir. 2018). We review for abuse of discretion the denial of

a motion for a reduced sentence under the First Step Act. United States v. Jones,

962 F.3d 1290, 1296 (11th Cir. 2020).

                                         III

      Owens raises two issues for our review. First, Owens says his due process

rights were violated because the district court decided his First Step Act motion


                                          3
          USCA11 Case: 20-10717        Date Filed: 12/08/2020     Page: 4 of 8



based on post-judgment facts proffered without a hearing at which he was present.

Second, Owens says the district court abused its discretion in denying his First

Step Act motion. We address each issue in turn.

                                           A

      We begin with Owens’s assertion that his due process rights were violated

when the district court decided his First Step Act motion without a hearing at

which he was present. “The Due Process Clause grants criminal defendants a

‘right to be present at any stage of the criminal proceeding that is critical to its

outcome if his presence would contribute to the fairness of the procedure.’”

United States v. Thomason, 940 F.3d 1166, 1171 (11th Cir. 2019) (quoting

Kentucky v. Stincer, 482 U.S. 730, 745, 107 S. Ct. 2658, 2667 (1987)). Owens

argues that the district court’s consideration of his First Step Act motion was a

“critical stage” where he had the right to be present. As such, he says the district

court violated his due process rights by deciding his motion without a hearing with

him in attendance.

      Owens’s argument is foreclosed by our precedent. In United States v.

Denson, 963 F.3d 1080 (11th Cir. 2020), a panel of our Court considered “whether

Denson had a legal right to be present at a hearing before the district court ruled on

his [First Step Act] motion.” Id. at 1086. In addressing Denson’s reliance on 18

U.S.C. § 3582(c), the panel first observed that Federal Rule of Criminal Procedure


                                            4
          USCA11 Case: 20-10717       Date Filed: 12/08/2020   Page: 5 of 8



43 expressly provides that Denson’s presence was not required at proceedings

involving the reduction of a sentence under section 3582(c). Id. at 1087. The

panel then recognized “the right to be present under Rule 43 is at least as broad as

the right under the Due Process Clause” and thus “Denson’s due process claim also

fails.” Id. at 1087–88. “In short, because Rule 43 did not require Denson’s

presence at a § 3582(c)(1)(B) sentence reduction hearing, Denson had no

corresponding due process right to be present at such a hearing.” Id. at 1088.

      The same reasoning applies to Owens’s case. Like Denson, Owens relies on

18 U.S.C. § 3582(c)(1)(B). Rule 43 states that a “defendant need not be present”

when a “proceeding involves the correction or reduction of sentence under Rule 35

or 18 U.S.C. § 3582(c).” Fed. R. Crim. P. 43(b)(4). “[T]he right to be present

under Rule 43 is at least as broad as the right under the Due Process Clause.”

Denson, 963 F.3d at 1087–88. Accordingly, Owens’s due process rights were not

violated when the district court decided his motion without a hearing at which he

was present.

                                         B

      We now consider Owens’s assertion that the district court abused its

discretion in denying his First Step Act motion. District courts ordinarily lack the

inherent authority to modify a term of imprisonment but may do so when a statute

expressly permits it. Jones, 962 F.3d at 1297; see 18 U.S.C. § 3582(c)(1)(B). The


                                          5
          USCA11 Case: 20-10717        Date Filed: 12/08/2020    Page: 6 of 8



First Step Act does just that: it “expressly permits district courts to reduce a

previously imposed term of imprisonment.” Jones, 962 F.3d at 1297. Although

the First Step Act provides district courts with authority to reduce a sentence, they

are “not required to do so.” Id. at 1304. Rather, “[d]istrict courts have wide

latitude to determine whether and how to exercise their discretion.” Id. District

courts thus “may consider all the relevant factors, including the statutory

sentencing factors” under 18 U.S.C. § 3553(a). Id. The parties here agree that the

district court needed to weigh the section 3553(a) factors. Those factors include,

among other things, the offense’s nature and circumstances; the defendant’s history

and characteristics; and the need to reflect the seriousness of the offense, promote

respect for the law, afford adequate deterrence, and protect the public from further

crimes of the defendant. 18 U.S.C. § 3553(a).

      When weighing the section 3553(a) factors, a “district court should set forth

enough information to satisfy the reviewing court of the fact that it has considered

the parties’ arguments and has a reasoned basis for making its decision.” United

States v. Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013). However, it is not

necessary for it “to state on the record that it has explicitly considered each of the

§ 3553(a) factors or to discuss each of the § 3553(a) factors.” Id. (quotation marks

omitted). “The weight given to any specific § 3553(a) factor is committed to the

sound discretion of the district court.” United States v. Croteau, 819 F.3d 1293,


                                           6
          USCA11 Case: 20-10717       Date Filed: 12/08/2020    Page: 7 of 8



1309 (11th Cir. 2016). Even so, a “district court abuses its discretion when it

(1) fails to afford consideration to relevant factors that were due significant weight,

(2) gives significant weight to an improper or irrelevant factor, or (3) commits a

clear error of judgment in considering the proper factors.” United States v. Irey,

612 F.3d 1160, 1189 (11th Cir. 2010) (en banc) (quotation marks omitted).

      Here, the district court denied Owens’s motion for a reduced sentence under

the First Step Act. In doing so, it noted that the probation office was “particularly

troubled by the defendant’s conduct while in the Bureau of Prisons” and that the

government “argue[d] convincingly that the defendant’s ‘post-sentencing conduct

militates against granting [the defendant] a discretionary sentence reduction.’” The

court also said that Owens’s “earlier sentence was a reasonable sentence.” Owens

argues the district court abused its discretion in denying his motion. We see no

abuse of discretion. The district court referenced the parties’ filings (which

addressed the various section 3553(a) factors) and acknowledged some of their

arguments, showing us that “it has considered the parties’ arguments and has a

reasoned basis for making its decision.” Kuhlman, 711 F.3d at 1326. Although

Owens says “[t]here is no evidence that the district court [had] considered any

additional § 3553(a) sentencing factors,” Owens fails to explain how other section

3553(a) factors were “relevant” and “due significant weight.” See Irey, 612 F.3d

at 1189. And while the district court did not discuss all of the section 3553(a)


                                           7
          USCA11 Case: 20-10717       Date Filed: 12/08/2020    Page: 8 of 8



factors, it was not required to do so. See Kuhlman, 711 F.3d at 1326. To the

extent Owens contests the district court’s reasons for its decision, he does not

explain why those reasons were “improper or irrelevant.” See Irey, 612 F.3d at

1189. Nonetheless, we view Owens’s post-sentencing conduct and the

reasonableness of his earlier sentence as relevant, and the weight the district court

gave to those considerations is committed to the court’s sound discretion. Croteau,

819 F.3d at 1309. Owens also asserts that, in addition to considering the section

3553(a) factors, the district court needed to “impose a sentence sufficient, but not

greater than necessary to accomplish the goals of sentencing.” But Owens does

not articulate how the court’s decision was greater than necessary to accomplish

the goals of sentencing. In any event, the court’s decision as to Owens’s sentence

echoed the concerns expressed by the probation office and the government

regarding Owens’s post-sentence conduct.

                                         IV

      Owens’s due process rights were not violated when the district court decided

his First Step Act motion without a hearing at which he was present. The district

court also did not abuse its discretion in denying Owens’s motion. We therefore

AFFIRM the district court’s decision.




                                          8